
	
		I
		111th CONGRESS
		2d Session
		H. R. 6085
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mrs. Maloney (for
			 herself, Mr. Poe of Texas,
			 Ms. Richardson,
			 Mr. Cohen, and
			 Mr. Gordon of Tennessee) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the DNA Analysis Backlog Elimination Act of 2000
		  to provide for Debbie Smith grants for auditing sexual assault evidence
		  backlogs and to establish a Sexual Assault Forensic Evidence Registry, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sexual Assault Forensic Evidence
			 Registry Act of 2010 or the SAFER Act
			 of 2010.
		2.Debbie Smith
			 grants for auditing sexual assault evidence backlogsSection 2 of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14135) is amended—
			(1)in subsection (a),
			 by adding at the end the following new paragraph:
				
					(6)To conduct an audit consistent with
				subsection (n) of the samples of sexual assault evidence that are in the
				possession of the State or unit of local government and are awaiting
				testing.
					;
			(2)in subsection
			 (c)(3), in the matter preceding subparagraph (A), by inserting from
			 funds made available under subsection (j)(1) after paragraph
			 (1);
			(3)in subsection
			 (d)(3)(C), by striking subsection (j) and inserting
			 subsection (j)(1);
			(4)in subsection
			 (j)—
				(A)by striking
			 There are and inserting the following:
					
						(1)In
				generalThere
				are
						;
				and
				(B)by adding at the
			 end the following new paragraph:
					
						(2)Amounts for
				auditing sexual assault evidence backlogsIn addition to amounts appropriated under
				paragraph (1), there are authorized to be appropriated to the Attorney General
				for grants for the purpose described in subsection (a)(6) $10,000,000 for each
				of fiscal years 2011 through
				2014.
						;
				(5)in subsection (k),
			 in the matter preceding paragraph (1), by striking subsection
			 (j) and inserting subsection (j)(1); and
			(6)by adding at the
			 end the following new subsection:
				
					(n)Use of funds for
				auditing sexual assault evidence backlogs
						(1)EligibilityThe Attorney General may award a grant
				under this section to a State or unit of local government for the purpose
				described in subsection (a)(6) only if the State or unit of local
				government—
							(A)submits a plan for
				performing the audit of samples described in such subsection; and
							(B)includes in such
				plan a good-faith estimate of the number of such samples.
							(2)Grant
				conditionsA State or unit of local government receiving a grant
				for the purpose described in subsection (a)(6) shall—
							(A)not later than 1 year after receiving such
				grant—
								(i)complete the audit
				referred to in paragraph (1)(A) in accordance with the plan submitted under
				such paragraph; and
								(ii)for each sample of sexual assault evidence
				identified in such audit, subject to paragraph (4), enter into the Sexual
				Assault Forensic Evidence Registry established under section 3 of the SAFER Act
				of 2010 the information listed in subsection (b)(1) of such section;
								(B)not later than 14 days after receiving
				possession of a sample of sexual assault evidence that was not in the
				possession of the State or unit of local government at the time of such audit,
				subject to paragraph (4), enter into such Registry the information listed in
				such subsection with respect to the sample; and
							(C)not later than 30
				days after a change in the status referred to in subparagraph (E) of such
				subsection of a sample with respect to which the State or unit of local
				government has entered information into such Registry, update such
				status.
							(3)Extension of
				initial deadlineThe Attorney General may grant an extension of
				the deadline in paragraph (2)(A) to a State or unit of local government that
				demonstrates that more time is required for compliance with such
				paragraph.
						(4)Samples exempt
				from Registry requirementA
				State or unit of local government is not required under paragraph (2) to enter
				into the Registry described in such paragraph information with respect to a
				sample of sexual assault evidence if—
							(A)the sample is not
				considered criminal evidence (such as a sample collected anonymously from a
				victim who is unwilling to make a criminal complaint); or
							(B)the sample relates to a sexual assault for
				which the prosecution of each perpetrator is barred by a statute of
				limitations.
							(5)DefinitionsIn
				this subsection:
							(A)Awaiting
				testingThe term awaiting testing means, with
				respect to a sample of sexual assault evidence, that—
								(i)the sample has
				been collected and is in the possession of a State or unit of local
				government;
								(ii)DNA and other appropriate forensic analyses
				have not been performed on such sample; and
								(iii)the sample is
				related to a criminal case or investigation in which final disposition has not
				yet been reached.
								(B)Final
				dispositionThe term final disposition means, with
				respect to a criminal case or investigation to which a sample of sexual assault
				evidence relates—
								(i)the conviction or
				acquittal of all suspected perpetrators of the crime involved;
								(ii)a
				determination by the State or unit of local government in possession of the
				sample that the case is unfounded; or
								(iii)a declaration by
				the victim of the crime involved that the act constituting the basis of the
				crime was not committed.
								(C)PossessionThe term possession, used with
				respect to possession of a sample of sexual assault evidence by a State or unit
				of local government, includes possession by an individual who is acting as an
				agent of the State or unit of local government for the collection of the
				sample.
							.
			3.Sexual Assault
			 Forensic Evidence Registry
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Attorney General shall
			 establish a Sexual Assault Forensic Evidence Registry (in this section referred
			 to as the Registry) that—
				(1)allows States and units of local government
			 to enter information into the Registry about samples of sexual assault evidence
			 that are in the possession of such States or units of local government and are
			 awaiting testing; and
				(2)tracks the testing
			 and processing of such samples.
				(b)Information in
			 Registry
				(1)In
			 generalA State or unit of local government that chooses to enter
			 information into the Registry about a sample of sexual assault evidence shall
			 include the following information:
					(A)The date of the
			 sexual assault to which the sample relates.
					(B)The city, county,
			 or other appropriate locality where the sexual assault occurred.
					(C)The date on which
			 the sample was collected.
					(D)The date on which
			 information about the sample was entered into the Registry.
					(E)The status of the
			 progression of the sample through testing and other stages of the evidentiary
			 handling process, including the identity of the entity in possession of the
			 sample.
					(F)The date or dates
			 after which the State or unit of local government would be barred by any
			 applicable statutes of limitations from prosecuting a perpetrator of the sexual
			 assault for the sexual assault.
					(G)Such other
			 information as the Attorney General considers appropriate.
					(2)Personally
			 identifiable informationThe Attorney General shall ensure that
			 the Registry does not include personally identifiable information or details
			 about a sexual assault that might lead to the identification of the individuals
			 involved, except the information listed in paragraph (1).
				(c)Sample
			 identification numberA State
			 or unit of local government that chooses to enter information about a sample of
			 sexual assault evidence into the Registry shall assign to the sample a unique
			 numeric or alphanumeric identifier. In assigning the identifier, a State or
			 unit of local government may use a case-numbering system used for other
			 purposes, but the Attorney General shall ensure that the identifier assigned to
			 each sample is unique with respect to all samples entered by all States and
			 units of local government.
			(d)Update of
			 informationA State or unit
			 of local government that chooses to enter information about a sample of sexual
			 assault evidence into the Registry shall, not later than 30 days after a change
			 in the status of the sample referred to in subsection (b)(1)(E), update such
			 status.
			(e)Internet
			 accessThe Attorney General shall make the Registry accessible to
			 the public on an appropriate Internet website.
			(f)Technical
			 assistanceThe Attorney General shall—
				(1)provide a means by
			 which an entity that does not have access to the Internet may enter information
			 into the Registry; and
				(2)provide the technical assistance necessary
			 to allow States and units of local government to participate in the
			 Registry.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of the fiscal years 2011 through
			 2014.
			4.Report on best
			 practices for testing and use of DNA evidence
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Attorney General shall develop
			 and disseminate to law enforcement agencies and other appropriate entities a
			 report on best practices for the testing and use of DNA evidence collected as
			 part of the criminal investigation of sexual assault cases. In developing the
			 best practices, the Attorney General shall take into account that sexual
			 assault perpetrators are often habitual offenders, may commit many acts of
			 sexual violence against both strangers and victims known to them, and may
			 commit other violent crimes and crimes against property.
			(b)ContentThe
			 best practices developed under subsection (a) shall—
				(1)establish the
			 appropriate prioritization of testing of samples of sexual assault evidence,
			 including samples related to—
					(A)cases in which a suspect has been
			 identified and cases in which a suspect has not been identified; and
					(B)cases in which the assault was committed by
			 a stranger and cases in which the assault was committed by someone known to the
			 victim;
					(2)describe the protocols for appropriately
			 handling and storing samples of sexual assault evidence;
				(3)describe the evidentiary value of and make
			 recommendations pertaining to testing all samples of sexual assault evidence,
			 including samples related to—
					(A)cases in which a
			 suspect has been identified and cases in which a suspect has not been
			 identified;
					(B)cases in which the
			 assault was committed by a stranger and cases in which the assault was
			 committed by someone known to the victim;
					(C)cases in which
			 prosecution of a perpetrator is barred by an applicable statute of limitations;
			 and
					(D)cases in which
			 forensic evidence has been collected from a victim who, pursuant to section
			 2010(d)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–4(d)(1)), chooses not to participate in the criminal justice system or
			 cooperate with law enforcement; and
					(4)make recommendations with respect to
			 notifying a victim that the sample of sexual assault evidence of the victim has
			 been tested, including victims in cases—
					(A)that are actively
			 being investigated (including cases being actively investigated after a period
			 of dormancy); and
					(B)in which prosecution of a perpetrator is
			 barred by an applicable statute of limitations.
					(c)Sense of
			 CongressIt is the sense of
			 Congress that law enforcement agencies and other appropriate entities should
			 use the best practices developed and disseminated under subsection (a) to
			 develop, evaluate, and improve DNA evidence protocols.
			5.Reports to
			 CongressNot later than 90
			 days after the end of each fiscal year for which a grant is made for the
			 purpose described in section 2(a)(6) of the DNA Analysis Backlog Elimination
			 Act of 2000, as added by section 2(1) of this Act, the Attorney General shall
			 submit to Congress a report that—
			(1)lists the States and units of local
			 government that have been awarded such grants and the amount of the grant
			 received by each such State or unit of local government;
			(2)states the number of extensions granted by
			 the Attorney General under section 2(n)(3) of such Act, as added by section
			 2(6) of this Act; and
			(3)summarizes the processing status of the
			 samples of sexual assault evidence on which information has been entered into
			 the Sexual Assault Forensic Evidence Registry established under section 3,
			 including the number of samples that have not been tested.
			
